DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/22/2022 has been entered.
Response to Amendment
The amendment of claims 1, 11, 15 are supported by the specification. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brunner et al (US 2011/0301265) in view of Grein et al (US 2011/0086970) and Prieto (US 2016/0060440).
Claims 1-2, 4-5, 7-14: Brunner teaches an automotive exterior parts, such as bumpers, made from a composition comprising 60-98 wt% of a rubber modified polyolefin, 10-25 wt% of a filler such as carbon fiber, 0.5-3 wt% of a grafted olefin polymer such as maleic acid grafted PP or PE, 0.01-1 wt% of scratch reduction additives [0049-0055, 0035, 0067, 0061]. The rubber modified polyolefin can be a reactor TPO containing 70wt% of PP homopolymer and 30 wt% of a propylene-ethylene rubber [0125]. It is noted that instant claims do not distinguish the thermoplastic olefin resin and the reactor thermoplastic polyolefin. Therefore, the reactor TPO of Brunner reads on both. The PP homopolymer has a density of about 0.936 g/cm3, the elastomer can be ethylene propylene random copolymer which has a density of about 0.855-0.880 g/cm3 [0045, 0041], the carbon fiber has a density of about 1.75-2 g/cm3. Based on the content of each component, the density of the composition would overlap the claimed range. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Brunner does not teach the MFR of the polyolefin.
However, Grein discloses a similar composition for automotive parts and teaches the composition comprising a reactor thermoplastic polyolefin [0033, 0152, 0155-0156, 0160]. The reactor TPO contains 40-90 wt% of a propylene homo or copolymer having an MFR greater than 200-500g/10min, and 10-60 wt% of rubber (abstract, 0040). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a polyolefin having MFR like claimed because it is recognized in the art that such a reactor thermoplastic polyolefin is suitable for making automotive parts. 
Brunner does not teach the claimed features of carbon fibers.
However, Prieto discloses a similar composition for automotive parts and teaches the carbon fiber having a length of 6.0mm, and a diameter of 7um [0152]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize carbon fiber like claimed because it is recognized the carbon fiber like claimed is suitable for a composition for automobile parts.
Brunner is silent with respect to the claimed properties of the composition. However, the teachings from Brunner and Prieto have rendered obvious the instantly claimed ingredients and amounts thereof. Therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise. 
Claim 3: Brunner teaches the rubber modified polyolefin can be those disclosed in US 6,048,942 [0046-0047]. ‘942 discloses the thermoplastic polyolefin can have a MFR of 11-19.8 dg/min (table 1). 
Claim 6: Brunner teaches the elastomer component has a molecular weight of greater than about 100,000 [0044]. The melt flow rate is heavily dependent on the molecular weight and it would overlap the claimed range. The burden is upon applicant to prove otherwise. 
Claim 15: Brunner teaches a method of making a composition comprising melt blending the composition. The details of the composition have been addressed above for the claim rejection of claim 1.
Brunner does not teach the carbon fiber is fed downstream.
However, case law holds that selection of any order of performing process steps or mixing ingredients is prima facie obvious in the absence of new or unexpected results; In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). 
Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the combined teachings of prior arts fail to teach the claimed density and flexural modulus, the argument is not persuasive because the arguments of counsel cannot take the place of evidence in the record, see in re Schulze, 346F.2d 600,602, 145 USPQ 716,718 (CCPA 1965). See also MPEP 716.01(c). The Office does not have a lab to run experiments, therefore the burden is upon applicants to prove the properties is not obvious. 
In response to applicant's argument that the composition of Grein has a flexural modulus outside of the claimed range, and the composition of Prieto has a density outside of the claimed range, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that Prieto teaches away from Grein, the argument is not persuasive because Prieto and Grein both are secondary references, and the modification based on Prieto and Grein would not render the invention of Brunner being modified unsatisfactory for its intended purpose. The polyolefin MFR value of Grein does not rely on the flexural modulus the composition, and the carbon fiber features of Prieto does not rely on the density of the composition.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763